SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2011 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A Gafisa Reports Results for Second Quarter 2011 Pre-sales reached R$ 1.1 billion on strong sales velocity of 42% over the R$ 1.4 billion launched in the quarter Revised full year 2011 EBITDA margin guidance of 16%-20% incorporates more conservative approach on costs of projects being completed Cash position of R$ 1.2 billion, comfortably within debt covenants FOR IMMEDIATE RELEASE - São Paulo, August 11 th , 2011 – Gafisa S.A. (Bovespa: GFSA3; NYSE: GFA), Brazil’s leading diversified national homebuilder, today reported financial results for the second quarter ended June 30, 2011. Commenting on the results, Duilio Calciolari, Chief Executive Officer said, “Our second quarter performance demonstrates the strength of our well-diversified portfolio of products, the persistent demand in the market and the success of our sales force. Pre-sales of R$1.14 billion was supported by favorable sales velocity over launches of R$1.38 billion.” “While we are pleased with the quarterly improvement in reported EBITDA margin based on AlphaVille, our residential community developer with strong margins, we continue to be affected by some set-backs related to Tenda legacy units and also discounts over unsold finished units. As a result we are lowering our full year EBITDA margin guidance range by 200 bps, to 16-20%, to more accurately reflect our current and expected momentum of improvement through 2011. Our cash position of R$ 1.2 billion was reinforced by securitized receivables and higher cash inflow, benefiting from a deceleration of cash burn. Cash inflows for 2Q11 totaled R$ 847 million, a 36% sequential increase, and 53% higher than the second quarter of 2010”. Calciolari continued, “In the short to medium term, I will prioritize execution in markets where we have strong track records and see the highest profitability potential. I am currently focusing on execution, margins improvement, generating cash flow and reducing leverage. We will be guided by a strict adherence to optimizing capital allocation and human resources when evaluating new launches.” IR Contact Luiz Mauricio Garcia Rodrigo Pereira Email: ri@gafisa.com.br IR Website: www.gafisa.com.br/ir 2Q11 Earnings Results Conference Call Friday, August 12 th , 2011 > In English (simultaneous translation from Portuguese) 01:00 PM US EST 02:00 PM Brasilia Time Phones: +1 (888) 700-0802 (US only) +1 (786) 924-6977 (Others) +55 (11) 4688-6361 (Brazil) 2Q11 - Operating & Financial Highlights Code: Gafisa > In Portuguese Consolidated launches totaled R$ 1.38 billion in the quarter and R$ 1.89 billion in 1H11, a 37% and 11% increase when compared to 2Q10 and 1H10, respectively, representing 36% of the mid-range launch guidance. Pre-sales reached R$ 1.14 billion in the quarter, a 29% increase as compared to 2Q10 mainly due to better sales of launches in the 2Q11, which reached 42%. Consolidated VSO was 25.2%. Net revenues, recognized by the Percentage of Completion (“PoC”) method, reached R$ 1.04 billion, a 12% increase from 2Q10, mainly due to higher recognition coming from recent launches. Adjusted Gross Profit (w/o capitalized interest) was R$ 227 million, 9% lower than the same period of 2010, with a 26.6% Adjusted Gross Margin. Adjusted EBITDA reached R$ 150.8 million with a 14.5% margin, an 18% decrease when compared to R$ 184 million in the 2Q10, which can be attributed to the delivery of lower margin products by Tenda and Gafisa. Net Income was R$ 25.1 million for 2Q11 (3.8% Adj.Net Margin), a decrease of 74% from 2Q10. Net Debt/Equity reached 75.1% at the end of the quarter, 300 bps higher than 1Q11, also supported by a securitization of part of Gafisa’s receivables, totaling R$ 170 million. The Backlog of Revenues to be recognized reached R$ 4.28 billion, a 5% increase over last quarter. The Margin to be recognized reduced to 36.5%, mainly due to the two-month gap taken to reflect the INCC over receivables, compared to the one-month gap taken over costs. Without this effect, backlog margin would almost be stable, since we have a high INCC of 2.94% in May to be reflected in July. 01:00 PM US EST 02:00 PM Brasilia Time Phone: +55 (11) 4688-6361 Code: Gafisa Shares GFSA3– Bovespa GFA – NYSE Total Outstanding Shares: 432,137,374 1 Average daily trading volume (90 days 2 ): R$ 127.2 million 1) Including 599,486 treasury shares 2) Up to August 11 th , 2011 2 Index CEO Comments and Corporate Highlights for 2Q11 04 Recent Developments 05 Launches 07 Pre-Sales 08 Sales Velocity 09 Operations 09 Land Bank 10 Gross Profit 11 SG&A 12 EBITDA 12 Net Income 13 Backlog of Revenues and Results 13 Liquidity 15 Outlook 16 Detailed Information to Support Gafisa Expected Improvement 17 Covenant Ratios 18 3 CEO Comments and Corporate Highlights for 2Q11 I am very pleased to have been named CEO of Gafisa earlier last month and along with Rodrigo Osmo as CFO, who has done a very good job at expanding AlphaVille, we are fully committed to improving the profitability of our business and achieving an optimal capital structure that ensures the long-term growth and sustainability of all of our business segments. My number one priority as CEO is to right Gafisa, particularly when it comes to improving margins, delivering cash flow and lowering leverage. Over the last months my executive team and I have traveled the country to better understand the underlying opportunities we have as a company in all of our regional offices and amongst all of our segments. The Gafisa brand has been synonymous with delivering developments on time and within budget and I intend to recapture that mantle in the near term. In the short to medium term, I will prioritize execution in markets where we have strong track records and see the highest profitability potential. During this period, we will curb our geographic expansion throughout the country, and will be guided by a strict adherence to optimizing capital allocation and human resources when evaluating new launches. Specifically, we intend to target areas that we know are proven performers and where we have a sound supply chain in place. 2Q11 figures on both launch and contracted sales are higher than 2Q10, which is demonstrative of the demand that continues to outstrip supply. In 2Q11, Gafisa launched 23 projects spread across 16 cities. We have already reached 36% of the mid-range of our launch estimates for 2011. Our contracted sales of launches which are at much higher margins are also tracking at an appropriate level to support the expected margin improvement for 2H11. It is a fact these cost pressures, primarily related to projects launched in 2007 and 2008, had a negative effect on the Company’s margins, and also on the industry’s profitability as a whole. In addition to the margin pressure that Gafisa has already experienced, we anticipate that there may be further items which will impact Tenda, relating to costs for the outsourced construction projects currently being completed, which may impact our forecasted margin for full year. We remain confident in our ability to manage and mitigate these risks, and still expect operating margins to increase over the rest of the year. We continue to focus on standardized execution, cost reduction and cash generation initiatives. For example, the gross margin on average for Tenda’s developments from 2008 is currently running at 13% while the gross margin from a 2010 project is over 30% as a result of standardization and the introduction of aluminum molds which reduce the labor component of construction costs and optimize execution. Our cash position continue at a comfortable level and we have no need to refinance and also have an additional R$ 100 million in receivables available for securitization should we wish to use them. Additionally, accelerating the number of Tenda units to be transferred to Caixa is among my highest priorities for the Company, thus contributing to cash inflow. We believe it would be prudent to be cautious over full year targets, but assuming demand to continue at similar levels, we will secure margins in the expected range and positive cash flow in the second half. Our main focus is long-term profitability with managed growth. The fundamentals of Brazil’s economy are generally good, however we are following close the current scenario. Consumer confidence rose in June from earlier in the year. And, unemployment, at its lowest this year, fell to 6.2% in June. The job market continues to grow even at nearly full employment. Our history as a homebuilder, number of deliveries, land bank, strong management team and knowledge of the sector is what sets we apart and what should support us to reach the goals. We are focusing on execution, improving margins, generating cash flow and reducing leverage. At the same time, we are committed to transparency and high governance standards. Duilio Calciolari, CEO Gafisa S.A. 4 Recent Developments and Highlights Duilio Calciolari appointed CEO; Rodrigo Osmo named CFO On July 4, 2011, the Board of Gafisa appointed Duilio Calciolari to the position of CEO. Rodrigo Osmo was named CFO. Mr. Calciolari has worked with Gafisa for the last 11 years as its CFO and the last six as its IRO as well. Mr. Calciolari, who will also retain the role of IRO during Mr. Osmo’s transition, has played a major role in developing the strategic direction of Gafisa, while executing three successful capital markets transactions, several joint ventures and the acquisitions of AlphaVille and Tenda. Mr. Osmo will maintain his position of CEO of AlphaVille, which he has held since December 2009, through the end of the year to continue to lead the purchase of the remaining 20% of AlphaVille still owned by Alphapar. Improving performance at Tenda In 2009, Tenda introduced the use of aluminum molds in its building process and set about standardizing its building practices with the aim of reducing the overall cost of construction and decreasing the development cycle, thus increasing the feasibility on each project. While we continue to increase the share of developments with this lower cost/faster delivery formula, today this still only represents approximately 20% of projects under construction. However, 60% to 70% of the projects being launched in 2011 are utilizing aluminum molds. At this rate, we expect to see a rapid increase in the share of units using this construction method, as we accelerate the delivery of older Tenda units throughout the 2H11. The improvement in Tenda’s gross margins have been significant with the 2008 gross margin running at 13%, 2009 at 29% and over 30% for 2010. This progress on the cost side coupled with the increase in wages limit available to benefit from the MCMV program is resulting in more profitable developments. True securitization of part of Gafisa’s portfolio of delivered and soon to be delivered receivables In June, Gafisa sold part of its portfolio of receivables, for the sum of R$ 170 million, considered a definitive sale. The portfolio contains both receivables that are due (40%) and receivables that will come due within the next six months (which are considered equivalent to due receivables, since there is no longer any execution risk). The effective rates were yielding a combined weighted average of 10.22%. Alphaville: A major growth engine Given the success and brand awareness created by AlphaVille over the last 38 years, the unit created a brand extension, Terras Alpha, targeting the growing middle class demand for a similar kind of lifestyle traditionally offered by AlphaVille community developments. During the quarter two successful developments were launched under this brand, Terras Alpha Marica and Terras Alha Rezende, both located in the state of Rio de Janeiro. With highly successful launches, Terras Alpha Marica for example practically sold out its first phase, selling 393 of 399 lots released. Additionally, we are also focusing on urban centers, which are developed as neighborhoods, as well as AlphaVille’s first development, in the city of Barueri, Sao Paulo. Two good examples of these kinds projects currently under development are: AlphaVille Brasília, with 22 million sqm and AlphaVille Pernambuco, with 5 million sqm. Strong sales velocity supported by internal sales force and growing online presence Consolidated sales velocity for 2Q11 was 25.2% while sales of launches during the quarter were 42%. Supporting these results during the first half of the year was the Company’s internal sales force, which was responsible for some 52% of sales in the regions where they are present. Additionally, online sales contributed to some 14% of sales in the Rio and São Paulo. In the case of Tenda, sales originated online have reached approximately 20%. 5 Operating and Financial Highlights (R$000, unless otherwise specified) 2Q11 2Q10 2Q11 vs. 2Q10 (%) 1Q11 2Q11 vs. 1Q11 (%) 1H11 1H10 1H11 vs. 1H10 (%) Launches (%Gafisa) 1,380,270 1,008,528 36.9% 512,606 169.3% 1,892,875 1,711,738 10.6% Launches (100%) 1,482,487 1,461,510 1.4% 594,214 149.5% 2,076,701 2,311,384 -10.2% Launches, units (%Gafisa) 6,083 4,398 38.3% 2,254 169.9% 8,337 8,281 0.7% Launches, units (100%) 6,909 6,213 11.2% 2,736 152.5% 9,645 10,354 -6.8% Contracted sales (%Gafisa) 1,147,002 889,761 28.9% 822,220 39.5% 1,969,222 1,747,082 12.7% Contracted sales (100%) 1,274,977 1,151,788 10.7% 935,722 36.3% 2,210,699 2,176,638 1.6% Contracted sales, units (% Gafisa) 4,219 4,476 -5.7% 3,361 25.5% 7,580 9,729 -22.1% Contracted sales, units (100%) 4,907 5,536 -11.4% 3,945 24.4% 8,852 11,491 -23.0% Contracted sales from Launches (%Gafisa) 583,532 409,160 42.6% 296,317 96.9% 879,849 643,876 36.6% Contracted sales from Launches (%) 42.3% 40.6% 171 bps 57.8% -1553 bps 46.5% 37.6% 887 bps Completed Projects (%Gafisa) 681,957 631,216 8.0% 524,942 29.9% 1,206,899 957,118 26.1% Completed Projects, units (%Gafisa) 4,467 4,782 -6.6% 3,060 46.0% 7,527 7,497 0.4% Net revenues 1,041,344 927,442 12.3% 800,356 30.1% 1,841,700 1,835,027 0.4% Gross profit 218,920 279,492 -21.7% 184,768 18.5% 403,688 532,148 -24.1% Gross margin 21.0% 30.1% -911 bps 23.1% -206 bps 21.9% 29.0% -708 bps Adjusted Gross Margin 1) 26.6% 32.8% -624 bps 27.7% -113 bps 27.1% 31.6% -452 bps Adjusted EBITDA 2) 150,809 183,970 -18.0% 106,520 41.6% 257,329 352,429 -27.0% Adjusted EBITDA margin 2) 14.5% 19.8% -535 bps 13.3% 117 bps 14.0% 19.2% -523 bps Adjusted Net profit 2) 39,630 107,171 -63.0% 24,127 64.3% 63,757 186,795 -65.9% Adjusted Net margin 2) 3.8% 11.6% -775 bps 3.0% 79 bps 3.5% 10.2% -672 bps Net profit 25,112 97,269 -74.2% 13,706 83.2% 38,818 162,087 -76.1% EPS (R$) 0.0582 0.2265 -74.3% 0.0318 83.2% 0.0900 0.3775 -76.2% Number of shares ('000 final) 431,538 429,348 0.5% 431,384 0.0% 431,538 429,348 0.5% Revenues to be recognized 4,277 3,209 33.3% 4,062 5.3% 4,277 3,209 33.3% Results to be recognized 3) 1,561 1,167 33.8% 1,585 -1.5% 1,561 1,167 33.8% REF margin 3) 36.5% 36.4% 13 bps 39.0% -252 bps 36.5% 36.4% 13 bps Net debt and Investor obligations 2,890,108 1,622,787 78% 2,741,682 5% 2,890,108 1,622,787 78% Cash and cash equivalent 1,163,080 1,806,384 -36% 926,977 25% 1,163,080 1,806,384 -36% Equity 3,850,343 3,591,729 7% 3,809,175 1% 3,850,343 3,591,729 7% Equity + Minority shareholders 3,850,342 3,591,729 7% 3,809,175 1% 3,850,342 3,591,729 7% Total assets 10,392,194 9,168,679 13% 9,623,032 8% 10,392,194 9,168,679 13% (Net debt + Obligations) / (Equity + Minorities) 75.1% 45.2% 2988 bps 72.0% 309 bps 75.1% 45.2% 2988 bps 1) Adjusted for capitalized interest 2) Adjusted for expenses on stock option plans (non-cash), minority shareholders and non-recurring expenses 3) Results to be recognized net of PIS/Cofins - 3.65%; excludes the AVP method introduced by Law nº 11,638 6 Launches In 2Q11, launches totaled R$ 1.38 billion, an increase of 37% compared to 2Q10, represented by 23 projects/phases, located in 16 cities. 78% of Gafisa launches represented a price per unit below R$ 500 thousand, while nearly 89% of Tenda’s launches had prices per unit under the MCMV program. This quarter Tenda launched one project out of MCMV, with an average price per unit of R$ 207 thousand. These project represented a PSV of R$ 39 million or 11% of Tenda’s launches in the quarter. Excluding these projects, the average price per unit of Tenda was R$ 116 thousand. For the quarter, the Gafisa segment was responsible for 68% of total launches with 93% of them coming from the state of Sao Paulo, reflecting favorable projects approval performance, Tenda accounted for 25% and AlphaVille the remaining 7%. The tables below detail new projects launched during 2Q11 and 1H11: Table 1 - Launches per company per region %Gafisa - (R$000) 2Q11 2Q10 Var. (%) 1H11 1H10 Var. (%) Gafisa São Paulo 865,309 384,072 125% 1,023,088 567,290 80% Rio de Janeiro 55,243 - - 125,766 49,564 154% Other 14,708 106,562 -86% 14,708 183,078 -92% Total 935,259 490,634 91% 1,163,562 799,932 45% Units 2,589 1,143 127% 3,344 1,886 77% AlphaVille São Paulo - 58,266 -100% - 155,534 -100% Rio de Janeiro 95,567 - - 95,567 - - Other - 169,218 - 181,914 169,218 8% Total 95,567 227,483 -58% 277,482 324,752 -15% Units 621 681 -9% 1,470 1,033 42% Tenda São Paulo 9,200 37,727 -76% 20,420 70,398 -71% Rio de Janeiro 64,743 57,073 13% 64,743 106,365 -39% Other 275,500 195,611 41% 366,669 410,291 -11% Total 349,443 290,411 20% 451,832 587,054 -23% Units 2,873 2,574 12% 3,523 5,362 -34% Consolidated Total - R$000 37% 11% Total - Units 38% 1% Table 2 - Launches per company per unit price %Gafisa - (R$000) 2Q11 2Q10 Var. (%) 1H11 1H10 Var. (%) Gafisa < R$500K 729,837 222,272 228% 845,196 365,088 132% > R$500K 205,422 268,362 -23% 318,365 434,843 -27% Total 935,259 490,634 91% 1,163,562 799,932 105% AlphaVille ~ R$100K; < R$500K 95,567 227,483 -58% 277,482 324,752 -15% Total 95,567 227,483 -58% 277,482 324,752 -15% Tenda ≤ MCMV 310,505 216,666 43% 332,767 436,515 -24% > MCMV 38,938 73,745 -47% 119,065 150,539 -21% Total 349,443 290,411 20% 451,832 587,054 -23% Consolidated 37% 11% 7 Pre-Sales Pre-sales for the quarter reached R$ 1.15 billion, an increase of 29%, compared to 2Q10, mainly due to the volume of strong launches in the quarter. In the case of Tenda, the 27% decrease is a consequence of a 23% decrease in launches during 1H11, when compared to 1H10; as well as the concentration of products launched in the last month of the quarter, reducing the availability of products under the Tenda brand during this period. The Gafisa segment was responsible for 68% of total pre-sales, while Tenda and AlphaVille accounted for approximately 20% and 13%, respectively. Among Gafisa’s pre-sales, 72% corresponded to units priced below R$ 500 thousand, while 81% of Tenda’s pre-sales came from units priced under the MCMV program. The tables below illustrate a detailed breakdown of our pre-sales for 2Q11 and 1H11: Table 3 - Sales per company per region %Gafisa - (R$000) 2Q11 2Q10 Var. (%) 1H11 1H10 Var. (%) Gafisa São Paulo 602,992 319,435 89% 931,512 521,219 79% Rio de Janeiro 103,748 35,693 191% 162,692 88,434 84% Other 71,560 101,131 -29% 107,609 222,484 -52% Total 778,300 456,258 71% 1,201,812 832,138 44% Units 1,946 1,088 79% 2,856 2,038 40% AlphaVille São Paulo 6,130 39,818 -85% 9,965 105,981 -91% Rio de Janeiro 74,361 9,234 705% 77,425 17,770 336% Other 64,522 79,740 -19% 228,542 121,685 88% Total 145,013 128,792 13% 315,932 245,435 29% Units 752 424 77% 1,648 997 65% Tenda São Paulo 42,682 53,390 -20% 65,819 149,483 -56% Rio de Janeiro 26,802 66,035 -59% 22,883 150,988 -85% Other 154,205 185,286 -17% 362,776 369,039 -2% Total 223,689 304,711 -27% 451,478 669,510 -33% Units 1,521 2,964 -49% 3,076 6,694 -54% Consolidated Total - R$000 28.9% 13% Total - Units -6% -22% Table 4 - Sales per company per unit price - PSV %Gafisa - (R$000) 2Q11 2Q10 Var. (%) 1H11 1H10 Var. (%) Gafisa < R$500K 561,175 196,795 185% 748,600 519,492 44% > R$500K 217,125 259,463 -16% 453,212 312,645 45% Total 778,300 456,258 71% 1,201,812 832,138 44% AlphaVille > R$100K; < R$500K 145,013 128,792 13% 315,932 245,435 29% Total 145,013 128,792 13% 315,932 245,435 29% Tenda ≤ MCMV 180,508 225,846 -20% 253,804 488,319 -48% > MCMV 43,181 78,865 -45% 197,674 181,191 9% Total 223,689 304,711 -27% 451,478 669,510 -33% Consolidated Total 28.9% 13% Table 5 - Sales per company per unit price - Units %Gafisa - Units 2Q11 2Q10 Var. (%) 1H11 1H10 Var. (%) Gafisa < R$500K 1,700 669 154% 2,308 1,505 53% > R$500K 246 419 -41% 548 533 3% Total 1,946 1,088 79% 2,856 2,038 40% AlphaVille > R$100K; < R$500K 752 424 77% 1,648 997 65% Total 752 424 77% 1,648 997 65% Tenda ≤ MCMV 1,311 2,499 -48% 1,929 5,592 -65% > MCMV 210 465 -55% 1,147 1,102 4% Total 1,521 2,964 -49% 3,076 6,694 -54% Consolidated Total -6% -22% 8 Sales Velocity On a consolidated basis, the Company attained a sales velocity of 25.2% in 2Q11, compared to 24.6% in 2Q10. Sales velocity increased over the previous period, mainly due to a higher volume of launches in the period. Sales velocity per launch date reached 42% for 2Q11 launches, reflecting a strong and continuing demand for the sector. Table 6 - Sales velocity per company R$ million Beginning of period Inventories Launches Sales Price Increase + Other End of period Inventories Sales velocity Gafisa 1,724.2 935.3 778.3 59.7 1,940.9 28.6% AlphaVille 436.7 95.6 145.0 26.8 414.0 25.9% Tenda 856.2 349.4 223.7 61.8 1,043.8 17.6% Total 3,017.0 1,380.3 1,147.0 148.3 3,398.6 25.2% Table 7 - Sales velocity per launch date 2Q11 End of period Inventories Sales Sales velocity 2011 launches 940,204 686,518 42.2% 2010 launches 1,146,599 306,434 21.1% 2009 launches 298,655 54,321 15.4% ≤ 2008 launches 1,013,135 99,729 9.0% Total 25.2% Operations By the end of 2Q11, the Company was present in 22 different states plus the Federal District, with 197 projects under development at the end of the second quarter. Around 437 engineers and architects were in the field, in addition to 587 intern engineers in training. Since June we saw an acceleration of the number of units contracted by the CEF likely due to the internal improvements as a result of the start-up of a new area dedicated to working with the major homebuilders. In 2Q11 Tenda contracted 6,858 units with CEF, with 73% of them contracted in June alone. This improvement resulted in a 274% volume increase over the 1,835 units in 1Q11, totaling 8,693 units in 1H11, representing more than 40% of the expected volume for the full year.
